Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 2 February 1791
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Febr: 2d. 1791.

Polly has allready informed you of the addition of a little Grand Daughter to your family and of its unexpected arrival; which was pleasing to us as it was not in the least premature. Mrs. Fleming had been kind enough to offer her assistance to Patsy during her confinement which we expected would have commenced about the end of February, and I had gone down to accompany her up. But Mrs. Lewises attention and tender concern supplied the place of Mrs. Fleming and made some amends for the want of my Sympathy.  Patsy has had one slight fever only which lasted for a very short time: the little girl is perfectly well and grows fast. The Father and Mother are anxious to know when she will have the honor of kissing her Grandpapas hand.
You shall no longer have reason to complain of our irregularity in the correspondence. We are ashamed to have made you repeatedly desire what was before strongly sollicited by Affection and commanded by Gratitude, respect and Duty. The Charlottesville post after an intermission of the whole of December, is continued again. The letter-carrier intends to remain in his office another year if he meets with encouragement, which I do not doubt of.
Polly is in fine health: her fondness for her little niece and attention to her Sister, have kept her back some pages in Don Quixote which she was on the point of finishing. I am Dear Sir, your most obedt. & affectionate Servt.,

Thomas M. Randolph

